Citation Nr: 0213682	
Decision Date: 10/04/02    Archive Date: 10/10/02	

DOCKET NO.  00-24 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated 50 percent disabling from 
November 1, 1999, exclusive of temporary total 
hospitalization ratings under 38 C.F.R. § 4.29.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from December 1969 to 
January 1973.

The present appeal to the Board of Veterans' Appeals (Board) 
is from a March 2000 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for post-
traumatic stress disorder (PTSD) and assigned the initial 
schedular ratings for the disorder.  A temporary total 
hospitalization rating under 38 C.F.R. § 4.29 was assigned 
from June 7, 1999, a schedular 100 percent rating was 
assigned from July 1, 1999, and a temporary total 
hospitalization rating under 38 C.F.R. § 4.29 was assigned 
from September 8, 1999, followed by a 50 percent schedular 
rating from November 1, 1999.  The 50 percent rating has been 
in effect since November 1, 1999, except during periods when 
temporary total ratings based on subsequent periods of 
hospitalization were in effect.

In October 2001, the Board remanded the appeal to the RO for 
additional evidentiary development consisting of procurement 
of VA and private treatment records and a VA psychiatric 
examination to ascertain the degree of psychiatric impairment 
due solely to PTSD.  After completion of the actions 
requested, the RO in May 2002 continued its prior denial of a 
rating higher than 50 percent for PTSD, exclusive of 
temporary total hospitalization ratings.  The case has been 
returned to the Board for further review on appeal.

While the case was in remand status at the RO, the veteran 
filed a claim for a total disability rating for compensation 
purposes based on individual unemployability which was denied 
by a rating decision of July 2001.  The veteran was notified 
of the decision on August 16, 2001.  The veteran filed a 
timely notice of disagreement with this determination and a 
statement of the case was issued in May 2002.  The record 
before the Board does not indicate whether a substantive 
appeal (VA Form 9 or equivalent) was received at the RO 
within the applicable time limit.  See 38 U.S.C.A. § 7105(b); 
38 C.F.R. § 20.302(b)(c) (a substantive appeal must be filed 
within 60 days from the date of mailing of the statement of 
the case or supplemental statement of the case or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later).  If a timely substantive appeal 
was in fact received, the individual unemployability issue 
will be addressed in a future Board decision.  At the present 
time, that issue is not properly before the Board.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  The veteran's service-connected PTSD is manifested by 
nightmares, flashbacks, intrusive thoughts, avoidance of 
certain activities, anxiety and sleep disturbance productive 
of deficiencies in most areas such as work, mood, and ability 
to maintain effective relationships.

3.  The service-connected PTSD is not productive of gross 
impairment of thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation as to time or place, or memory loss for names 
of close relatives, own occupation or own name.


CONCLUSION OF LAW

The veteran's service-connected PTSD meets the criteria for a 
rating of 70 percent, but not higher, from November 1, 1999, 
exclusive of temporary total hospitalization ratings.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- the Veterans Claims Assistance Act of 
2000 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  VA regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 280 (2000).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In the present case, the veteran has been furnished a 
statement of the case and two supplemental statements of the 
case which provided notice of the law and regulations 
applicable to his appeal and of the evidentiary deficiencies 
that resulted in the denial of a rating for PTSD higher than 
50 percent.  In addition, a May 21, 2002, letter sent to the 
veteran by the RO explained the requirements of the VCAA, 
including the specifics of VA duties under that act.  The 
letter described in detail what information was required from 
the veteran and made it clear what actions would be taken by 
the Board to obtain additional evidence on his behalf 
following receipt of such evidence.  The letter is sufficient 
to apprise the veteran of the evidence required to support 
the claim and to advise him which documents would be obtained 
by VA in furtherance of its duty to assist.  See 
Quartuccio v. Principi, 6 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available VA medical records, and a VA examination to address 
the central medical question arising from the appeal has been 
performed.  The veteran and his representative have 
identified no additional VA or private records which would 
serve to support the veteran's claim, nor has the Board 
identified any from the record.

Accordingly, the Board concludes that VA has made all 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim and that both the notice and 
duty to assist provisions of the VCAA have been satisfied.  
The Board will therefore proceed to consider the merits of 
the claim.

Legal Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2001); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (2001).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (2001).  

The veteran's service-connected PTSD is rated under 
Diagnostic Code 9411 of the VA rating schedule, which 
requires application of the VA General Rating Formula for 
Mental Disorders, as set forth in 38 C.F.R. § 4.130, 
effective November 7, 1996.  For ratings of 50 percent, 70 
percent and 100 percent, the General Rating Formula provides 
as follows:  

50 percent --  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.

70 percent -- Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); 


spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

100 percent -- Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 32 
(4th ed.)).  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect 
behavior that is considerably influenced by delusions or 
hallucination, serious impairment in communication or 
judgment, or inability to function in almost all areas (e. 
g., stays in bed all day; no home, job or friends).  


Analysis  

The present appeal is from the adjudication that established 
the initial ratings for PTSD assigned at the time of the 
granting of service connection, as distinguished from the 
denial of a claim for increase as defined in 38 C.F.R. 
§ 3.160(f) (2001).  Consequently, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994) (stating that although the 
entire recorded history must be considered, it is the present 
level of disability that is of primary concern) does not 
apply.  Separate ratings, known as "staged ratings", are 
potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran contends that the 50 percent rating assigned for 
PTSD following expiration of a total (100 percent) schedular 
rating is inadequate and that a 100 percent schedular 
evaluation should be awarded.  The veteran disputes 
information in the file to the effect that his psychiatric 
impairment is to some extent related to alcohol abuse.  He 
maintains that he has had no periods of remission and that 
the GAF scores recorded in VA medical records show that he is 
worsening, with major impairment of social, marital and 
occupational functioning as well as increasing depression and 
anxiety.

Factual background  

The record includes the report of a VA hospitalization in 
April and May 1999 for treatment of drug and alcohol abuse.  
The veteran reported that he had used drugs since the 1970's 
and that the longest he had been clean and drug-free 
voluntarily was for three months in 1980.  During the 
hospitalization he was referred for PTSD symptoms.  The 
Axis I diagnoses at discharge were alcohol dependence and 
cannabis abuse.  The GAF score was 55.

The veteran was hospitalized by VA in June 1999.  He 
complained of insomnia, intrusive thoughts triggered by 
helicopters, and of being depressed for 27 years.  The Axis I 
diagnoses at discharge were PTSD, and polysubstance 
dependence in remission.  The GAF scores were 55 at the time 
of entrance and 60 at the time of discharge.  An addendum to 
the final report lists a GAF score of 50.

The veteran underwent further treatment for PTSD during a VA 
hospitalization in September and October 1999.  The 
polysubstance dependence was in remission.  He complained of 
depression and recurrent intrusive thoughts about a brother 
who died in Vietnam.  Presenting problems included 
nightmares, intrusive thoughts, hyperarousal features, 
startle response, sleep difficulties, anger, irritability and 
relationship difficulties.  The GAF score was 38 at both 
entrance and exit.  An addendum to the report dated the 
following month shows a GAF score of 42.

The veteran was hospitalized from January to March 2000 for 
specialized VA inpatient care for PTSD.  He claimed that the 
most serious problems in his life were anger and depression.  
He reported that there had been no change in his condition 
since his last admission in October 1999.  He indicated that 
he had poor family relations and had just broken up with a 
girlfriend.  He was not drinking but still found himself 
craving a drink.  He denied suicidal or homicidal ideation.  
He claimed that he was amotivational and shunned others.  
Examination showed impoverished speech production, dysphoric 
mood and severe short-term memory impairment.  The GAF score 
was 35 at entrance and 36 at exit.

At a VA psychiatric examination performed in February 2000, 
during the above hospitalization, the veteran stated that he 
had been sober for 10 months and he denied current drug use.  
It was reported that he had been married twice in the past 
and frequently had had marital conflicts.  His longest job 
had lasted from 1980 to 1985.  On examination his affect and 
mood were anxious.  There was no formal thought disorder.  
The diagnosis was PTSD.  The GAF score was 47, which the 
examiner considered to reflect serious dysfunction due to 
PTSD symptoms.

The veteran was next hospitalized from January to February 
2001.  His chief complaint at admission was depression.  He 
had experienced a recent disappointment when a friend had let 
him down and he reported problems with anger control, 
isolation and anxiety attacks.  He reported a dysphoric mood.  
He had homicidal ideation toward his brother, whom he had 
recently beaten up.  At the time of discharge, the Axis I 
diagnosis was PTSD.  The GAF scores were 36 at entrance 
and 37 at exit.

The veteran underwent a voluntary admission to a VA hospital 
from October to November 2001 for complaints of irritability, 
sleeping problems, nightmares, depression, and isolating 
himself.  The discharge diagnoses were PTSD and episodic 
marijuana and alcohol abuse.  The GAF scores were 33 at 
entrance and 35 at exit.

The veteran underwent a VA examination in December 2001 
pursuant to the Board remand.  He had been living with his 
girlfriend for six months.  He denied using alcohol or 
illicit drugs for two years.  He and his brother went to 
Alcoholics Anonymous meetings weekly.  During the past two 
years he had relapsed and drunk alcohol for three days and 
used pot twice but had stopped himself.  His girlfriend took 
care of his bills.  He had recurrent dreams of bombs which 
had become worse since the World Trade Center attack and the 
coverage of the war in Afghanistan reminded him of Vietnam.  
The examiner assigned a GAF score of 45 as the veteran was 
having serious impairment in social and occupational 
functioning but was able to have a good relationship with his 
girlfriend.  He stated that the symptomatology was due to 
PTSD rather than any other psychiatric illness.  The veteran 
was able to have a viable relationship with his girlfriend 
but unable to have good relationships with other people in 
the community.  He had an occupational problem in that he 
could not tolerate people or function while outside his house 
situation.

The record contains a September 2001 statement from 
S. A. Driesenga, Ph.D., a member of the VA PTSD treatment 
team.  The report characterized the veteran as currently 
unemployable due to PTSD and physical limitations.  PTSD 
symptoms included anxiety and stress, anger and irritability, 
difficulties with those in authority, hyperarousal features, 
and general inability to get along with people.

The record also contains a September 2001 statement from a VA 
physician who stated that the veteran's hospitalizations and 
medications had only partially and temporarily relieved his 
symptoms and that it was unlikely that the veteran would ever 
recover to the point where he would be able to engage in 
meaningful employment.  The most that could be hoped for was 
that he would gain some coping skills to maintain a limited 
existence.

Discussion  

The evidence of record, consisting of VA examination and 
treatment records, is consistent with respect to the 
description of the veteran's symptomatology during the period 
since June 7, 1999, the effective date of the service 
connection award.  The veteran experiences frequent 
recurrences of characteristic symptoms of PTSD associated 
with Vietnam, including nightmares, flashbacks, a startle 
response, intrusive thoughts related to combat experiences, 
and avoidance of activities or circumstances that prompt 
memories of Vietnam.  He experiences intrusive recollections 
associated with the death of his older brother in Vietnam.  
He has problems with sleep and suffers from short-term memory 
impairment.  He has problems getting along with other people.

In applying the provisions of the rating schedule, the Board 
is precluded from considering factors which are outside of 
the criteria established by regulation; to do so would be 
error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Consideration must be limited to factors that are "inherent" 
in the rating criteria, and the characterizations of overall 
impairment provided by clinical personnel must not be 
disregarded.  Massey, Id.

The GAF scores reported in treatment and examination reports 
provide an important form of impairment classification by 
clinical personnel.  The GAF scores shown in the present 
record range from a high of 60, at the time of discharge from 
the hospital in June 1999, to a low of 33, reported on 
entrance into the hospital in October 2001, but have 
predominated in the lower forties and midthirties.  The 
scores in the lower forties reflect "serious" symptoms, which 
is consistent with the characterization provided by examiners 
in February 2000 and December 2001.  The scores below 40 
reflect impairment greater than serious, and those scores 
have predominated in 2000 and 2001.  

The weight to be given to these diverse scores must be 
consistent with the evidence describing the nature and extent 
of the actual impairment.  The record establishes that the 
veteran has a long history of conflict with other people 
because of anger, irritability, and a bad temper.  At the 
most recent examination, the examiner expressed the belief 
that the veteran's inability to get along with people would 
constitute an obstacle to work, and this sentiment is echoed 
in the statements of the two VA medical providers submitted 
on appeal.  It is clear that the veteran has experienced 
"deficiencies in most areas," such as work, school, family 
relations, judgment, thinking, or mood as required by the 
criteria for a 70 percent rating.  In addition the veteran 
has shown suicidal ideation in the past.  While the veteran 
does not have some of the individual symptoms listed in the 
criteria, such as illogical or obscure speech, obsessional 
rituals, spatial disorientation or neglect of personal 
appearance, his problems functioning independently, impaired 
impulse control (in the form of beating up his brother) and 
difficulty adapting to stressful circumstances or 
establishing and maintaining effective relationships are well 
documented and warrant the assignment of a 70 percent 
schedular evaluation.  

In assigning this rating, the Board is cognizant of the 
veteran's history of polysubstance abuse.  The Board 
previously remanded the case to determine the extent to which 
current impairment was due to drug and alcohol abuse, and the 
resulting opinion included an unequivocal conclusion by the 
examiner that all present psychiatric symptoms are 
manifestations of PTSD alone.  This conclusion is consistent 
with the remainder of the evidence of record, which shows 
that although the veteran has fallen off the wagon briefly on 
a couple of occasions, he has generally been substance abuse-
free since mid-1999.  The record provides no objective basis 
for finding that the veteran has any current psychiatric 
impairment due to drug or alcohol abuse.

In finding that the veteran's disability most nearly 
approximates the criteria for a 70 percent rating, the Board 
is also finding that the criteria for a schedular 100 percent 
rating are not met, even with consideration of 38 C.F.R. 
§ 4.7 (2001) (where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.)  The criteria for a schedular 
100 percent require "total occupational and social 
impairment" due to symptoms of a nature and severity that are 
not shown in the present record, such as gross impairment of 
thought processes, delusions or hallucinations, grossly 
inappropriate behavior, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or severe memory loss.  Notwithstanding the opinions offered 
by VA treating physicians to the effect that the veteran is 
unemployable, the evidence does not establish that "total 
occupational and social impairment" are present, and one of 
the statements concedes that inability to work is related at 
least in part to physical disorders.  Suicidal ideation has 
been reported, but on only one occasion.  Accordingly, the 
record does not provide an adequate basis for concluding that 
the disability due to PTSD more nearly approximates the 
criteria for a 100 percent schedular rating.

The Board finds that the preponderance of the evidence is 
against assignment of an evaluation in excess of 70 percent 
and that the benefit of the doubt rule is not applicable in 
the instant appeal.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

A rating of 70 percent, but no higher, for PTSD is granted 
from November 1, 1999, exclusive of temporary total 
hospitalization ratings under 38 C.F.R. § 4.29, subject to 
the criteria governing the payment of monetary awards.  


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

